140 U.S. 199
11 S.Ct. 941
35 L.Ed. 399
UNITED STATESv.VAN DUZEE.
May 25, 1891.

Mr. Justice BROWN, after stating the facts as above, delivered the opinion of the court.


1
Upon a reconsideration of the seventh paragraph of our opinion in this case, we have come to the conclusion that the item for entering the orders for trial and recording the verdicts should be allowed. We think the docket fee of three dollars was intended to cover the entry of the case upon the docket, indexing the same, making contemporaneous minutes and entries upon the docket of calendar, and such other incidental services as are not covered by other clauses of the statute. Where, however, the entry is not a mere memorandum, but requires to be made part of a permanent record, it is a proper subject of a charge per folio.


2
The item in this case was properly allowed by the court below as for 'making a record.'


3
The opinion in the above case will be varied to this extent.